1 KBW 11th Annual Community Bank Investor Conference July 27, 2010 2 Certain statements contained in this presentation are “Forward Looking Statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward Looking Statements may be identified by the use of forward looking terminology such as “may,” “believes,” “intends,” “expects,” and “anticipates” or similar terms or variations of these terms.Actual results could differ materially from those set forth in Forward Looking Statements due to a variety of factors including, without limitation, competition, interest rate risk, credit risk, political and economic conditions and regulatory issues.Further information on these risk factors is included in our Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. 3 Profile: §Formed in March 1996 §$1.6 billion commercial bank §NASDAQ listed (since 1998): BARI §16 branches in Greater Providence area §Headquartered in Providence, state capital §Approximately 75% of RI’s population, jobs and businesses are located in Greater Providence area •Cities/Towns 4 Investment Opportunity §Attractive franchise −One of the few sizable independent franchises in New England §Solid credit quality and capital position §Earnings traction §Stock trading at modest multiples 5 Strong Management Team Prudent Credit Culture §Focused on delivering results and creating long- term shareholder value §Experienced team includes large bank expertise §Consistent track record §Highly visible in the Rhode Island community §Diversified loan portfolio §Conservative credit culture has delivered moderate level of nonperforming loans and low level of net charge-offs compared to peers §Precautions taken and monitoring processes enhanced to weather current economic storm §Team has significant credit management expertise §Credit culture extends to investment portfolio 6 Solid Capital Position Strong Liquidity Position §As of June 30, 2010: −Total Capital (to Risk Weighted Assets) of approximately 12.10% −Tier 1 Capital Ratio of approximately 7.80% −Tangible Common Equity Ratio of 7.30% §Firm commitment for $8 million of additional trust preferred capital in place; available at Company’s election through February 5, 2011 §Solid core deposit base at 6/30/10, excluding inflow of temporary funds: −68% of total deposits up from 65% at year-end 2009 §Liquidity supported by diversified funding sources 7 Sustainable Market Position §Non-commodity product niche − Commercial banking §Commercial banking drives profitability −Higher yielding assets −Low cost deposits / cash management fees §Differentiated from dominant players in marketplace −Continued potential for market share growth 8 FHLB Stock Mortgage Backed Securities (Fixed) $ 361.8 million as of 6/30/2010 Trust Preferred CDOs, 0.1% OTTI charges since 1/1/08 only $1.0 million 9 Small Business Consumer Loans Commercial and Industrial $ 1.14 billion as of 6/30/2010 Residential Mortgages Construction, 2.7% Lease and Other CRE (owner occupied) Multi-Family CRE (non-owner occupied) Commercial67.3% Consumer18.2% Residential14.5% 100.0% 10 Medical Residential Units Commercial Office / Condominiums Retail Land Mixed Use Industrial Warehouse Other $ 284.0 million as of 6/30/2010 Note:Includes multi-family and construction 11 12 Nonperforming Loans and Leases $ 14.8 million and 1.30% of total loans & leases Consumer Commercial & Industrial Commercial Real Estate Leases Residential Mortgage Small
